[Cite as State v. Jackson, 2014-Ohio-777.]
                                STATE OF OHIO, MAHONING COUNTY
                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT

STATE OF OHIO,                                   )
                                                 )
        PLAINTIFF-APPELLEE,                      )
                                                 )            CASE NO. 12 MA 199
V.                                               )
                                                 )                  OPINION
SHERRICK JACKSON,                                )
                                                 )
        DEFENDANT-APPELLANT.                     )

CHARACTER OF PROCEEDINGS:                        Criminal Appeal from Court of Common
                                                 Pleas of Mahoning County, Ohio
                                                 Case No. 11CR1359

JUDGMENT:                                        Reversed and Remanded

APPEARANCES:
For Plaintiff-Appellee                           Paul Gains
                                                 Prosecutor
                                                 Ralph M. Rivera
                                                 Assistant Prosecutor
                                                 21 W. Boardman St., 6th Floor
                                                 Youngstown, Ohio 44503

For Defendant-Appellant                          Attorney Scott C. Essad
                                                 721 Boardman-Poland Road, Suite 201
                                                 Youngstown, Ohio 44512




JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Mary DeGenaro
                           -2-


Dated: February 26, 2014
[Cite as State v. Jackson, 2014-Ohio-777.]
DONOFRIO, J.

        {¶1}     Defendant-appellant, Sherrick Jackson, appeals from a Mahoning
County Common Pleas Court judgment sentencing him to 26 years in prison
following his guilty plea to two counts of attempted murder, two counts of felonious
assault, and four firearm specifications.
        {¶2}     On December 15, 2011, a Mahoning County Grand Jury indicted
appellant on two counts of attempted murder, first-degree felonies in violation of R.C.
2903.02(A)(D) and R.C. 2923.02(A)(F), and two counts of felonious assault, second-
degree felonies in violation of R.C. 2903.11(A)(2)(D).                   A firearm specification
accompanied each count. Appellant initially entered a not guilty plea.
        {¶3}     On August 20, 2012, appellant changed his plea to guilty on all
charges. The trial court accepted appellant’s plea and set the matter for sentencing.
        {¶4}     At the sentencing hearing, the trial court found that the two felonious
assault counts merged with the two attempted murder counts and the felonious
assault     firearm     specifications       merged   with     the   attempted   murder   firearm
specifications. It then sentenced appellant to ten years on each of the attempted
murder counts and three years on each of the firearm specifications. The court
ordered the sentences to run consecutively for a total of 26 years in prison.
        {¶5}     Appellant filed a timely notice of appeal on November 1, 2012.
        {¶6}     Appellant raises two assignments of error, the first of which states:

                 THE TRIAL COURT’S SENTENCING OF SHERRICK JACKSON
        WAS CLEARLY AND CONVINCINGLY CONTRARY TO LAW AS
        WELL AS AN ABUSE OF DISCRETION.

        {¶7}     Appellant argues here that his consecutive sentences are contrary to
law and constituted an abuse of discretion.                  He contends the record evidences
numerous factors weighing against consecutive sentences, including: (1) only one
prior adult conviction; (2) he pleaded guilty to the indictment and accepted
responsibility for his actions; (3) his co-defendant went to trial and denied his
involvement, even at sentencing, and was given the same sentence; (4) he
                                                                                -2-


apologized for his actions; (5) no evidence pointed to recidivism; and (6) the
presentence investigation (PSI) labeled his chances of recidivism as “high” when he
only had two points, which should have labeled him “low.”
       {¶8}   Our review of felony sentences is a limited, two-fold approach, as
outlined in the plurality opinion in State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-
4912, 896 N.E.2d 124, ¶26. First, we must examine the sentence to determine if it is
“clearly and convincingly contrary to law.” Id. (O'Conner, J., plurality opinion). In
examining “all applicable rules and statutes,” the sentencing court must consider R.C.
2929.11 and R.C. 2929.12. Id. at ¶¶ 13-14 (O'Conner, J., plurality opinion). If the
sentence is clearly and convincingly not contrary to law, the court's discretion in
selecting a sentence within the permissible statutory range is subject to review for
abuse of discretion. Id. at ¶17 (O'Conner, J., plurality opinion). Thus, we apply an
abuse of discretion standard to determine whether the sentence satisfies R.C.
2929.11 and R.C. 2929.12. Id. at ¶17 (O'Connor, J., plurality opinion).
       {¶9}   Appellant was convicted of two first-degree felonies. The applicable
sentencing range for a first-degree felony is three, four, five, six, seven, eight, nine,
ten, or eleven years. R.C. 2929.14(A)(1). The trial court sentenced appellant to ten
years on each of the two counts.        Appellant was also convicted of two firearm
specifications that each carried a three-year mandatory prison term.                R.C.
2941.145(A). The trial court sentenced him to three years on each of these firearm
specifications. Thus, the trial court’s sentence on each count and specification were
within the applicable ranges.
       {¶10} But appellant does not take issue with his individual sentences.
Appellant’s only argument is that the trial court should not have ordered his
sentences to run consecutively.
       {¶11} H.B. 86 became effective on September 30, 2011.              It revived the
language of former R.C. 2929.14(E), regarding findings for consecutive sentences,
and moved it to R.C. 2929.14(C)(4). Felony sentencing under H.B. 86 once again
requires a trial court to make specific findings when imposing consecutive sentences.
                                                                             -3-


      {¶12} R.C. 2929.14(C)(4) provides:

             (4) If multiple prison terms are imposed on an offender for
      convictions of multiple offenses, the court may require the offender to
      serve the prison terms consecutively if the court finds that the
      consecutive service is necessary to protect the public from future crime
      or to punish the offender and that consecutive sentences are not
      disproportionate to the seriousness of the offender's conduct and to the
      danger the offender poses to the public, and if the court also finds any
      of the following:
             (a) The offender committed one or more of the multiple offenses
      while the offender was awaiting trial or sentencing, was under a
      sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18 of
      the Revised Code, or was under post-release control for a prior offense.
             (b) At least two of the multiple offenses were committed as part
      of one or more courses of conduct, and the harm caused by two or
      more of the multiple offenses so committed was so great or unusual
      that no single prison term for any of the offenses committed as part of
      any of the courses of conduct adequately reflects the seriousness of the
      offender's conduct.
             (c) The offender's history of criminal conduct demonstrates that
      consecutive sentences are necessary to protect the public from future
      crime by the offender.

      {¶13} Although the trial court is not required to recite the statute verbatim or
utter “magic” or “talismanic” words, there must be an indication that the court found
(1) that consecutive sentences are necessary to protect the public from future crime
or to punish the offender, (2) that consecutive sentences are not disproportionate to
the seriousness of the offender's conduct and to the danger posed to the public, and
(3) one of the findings described in R.C. 2929.14(C)(4)(a), (b), or (c).     State v.
                                                                                -4-


Bellard, 7th Dist. No. 12-MA-97, 2013-Ohio-2956, ¶17. The court need not give its
reasons for making those findings however. State v. Power, 7th Dist. No. 12 CO 14,
2013-Ohio-4254, ¶38.
       {¶14} Appellant did not object to the imposition of consecutive sentences at
his sentencing hearing. Therefore, he has waived all but plain error. See. Crim.R.
52(B); State v. Jirousek, 11th Dist. Nos. 2013-G-3128, 2013-G-3130, 2013-Ohio-
5267, ¶38. To prevail on a claim governed by the plain error standard, an appellant
must demonstrate that the trial outcome would have been clearly different but for the
alleged error. State v. Waddell, 75 Ohio St.3d 163, 166, 661 N.E.2d 1043 (1996).
       {¶15} In sentencing appellant, the trial court made the following statements:

               The Court has considered the record, the oral statements made,
       and     the   recommendation     contained    within   the   pre-sentence
       investigation reports that were prepared.          The Court has also
       considered the principles and purposes of sentencing under Ohio
       Revised Code 2929.11 and has balanced the seriousness and
       recidivism factors under Ohio Revised Code 2929.12.
               * * * The Court further finds that the defendant, Sherrick Jackson,
       is not amenable to community control; that prison is consistent with the
       purposes and principles of sentencing.

(Sentencing Tr. 14-15).
       {¶16}    The judgment entry of sentence does not add any other findings by
the trial court. It simply repeats the findings the court made at the sentencing hearing.
       {¶17}    The trial court failed to comply with R.C. 2929.14(C)(4) in sentencing
appellant to consecutive sentences.         The court did not make a finding that
consecutive sentences were necessary to protect the public from future crime or to
punish appellant. The court did not make a finding that consecutive sentences were
not disproportionate to the seriousness of appellant’s conduct and to the danger
posed to the public. And the court did not find any of the three situations set out in
                                                                                -5-


R.C. 2929.14(C)(4)(a)(b)(c).
       {¶18}   We have found that even more comprehensive findings than those
made here were insufficient to impose consecutive sentences. See Bellard, 2013-
Ohio-2956 (general statements about the seriousness of the defendant's conduct and
his juvenile criminal history were not sufficient to comply with R.C. 2929.14(C)(4));
State v. Esmail, 7th Dist. No. 11-CO-35, 2013-Ohio-2165 (statement in judgment
entry that court considered purposes and principles of sentencing and all other
relevant factors pursuant to R.C. 2929.11 and R.C. 2929.12 along with statements at
sentencing hearing regarding the defendant’s criminal history and that sentence was
consistent with Senate Bill 86 were not sufficient to impose consecutive sentences).
       {¶19}   In this case the court failed to make even one of the three statutorily
required findings. A trial court’s failure to make the required statutory findings before
imposing consecutive sentences is plain error. Jirousek, 2013-Ohio-5267, ¶39; State
v. Boynton, 10th Dist. Nos. 12AP-975, 12AP-976, 2013-Ohio-3794, ¶12.               Thus,
because the trial court failed to comply with R.C. 2929.14(C)(4), appellant’s
consecutive sentences are contrary to law.
       {¶20} Accordingly, appellant’s first assignment of error has merit.
       {¶21} Appellant’s second assignment of error states:

               THE APPELLANT’S SENTENCING CONSTITUTES CRUEL
       AND UNUSUAL PUNISHMENT IN VIOLATION OF THE EIGHTH
       AMENDMENT AND SECTION 9, ARTICLE I OF THE OHIO
       CONSTITUTION.

       {¶22} In this assignment of error, appellant asserts his sentence was grossly
disproportionate to sentences imposed upon similar offenders. He notes that his
counsel raised this issue in the trial court, but asserts the trial court ignored it. He
contends there was another case where two people were killed with shotguns and
the defendant was sentenced to six years in prison, unlike appellant who was
sentenced to 26 years.
                                                                               -6-


      {¶23} Pursuant to R.C. 2929.11(B), trial courts are to impose felony
sentences that are “consistent with sentences imposed for similar crimes committed
by similar offenders.”      Nonetheless, R.C. 2929.11(B) is meant to achieve
“consistency” not “uniformity.” State v. Carlisle, 7th Dist. No. 09 JE 28, 2010-Ohio-
1090, ¶12.
      {¶24} Additionally, for purposes of the Eighth Amendment and Section 9,
Article I of the Ohio Constitution, when reviewing the proportionality of sentences,
courts should focus on individual sentences instead of on the cumulative impact of
multiple, consecutive sentences. State v. Hairston, 118 Ohio St.3d 289, 2008-Ohio-
2338, 888 N.E.2d 1073, ¶20. When none of the individual sentences are grossly
disproportionate to the sentences for other similar offenses, the aggregate prison
term resulting from consecutive imposition of those sentences does not constitute
cruel and unusual punishment. Id.
      {¶25} A defendant who alleges his sentence is disproportionate to that of
similar offenders has the burden of producing evidence to demonstrate that his
sentence is directly disproportionate to sentences given to other offenders, with
similar records, who have committed the same offense. State v. Wilson, 8th Dist. No.
99331, 2013-Ohio-3915, ¶16.
      {¶26} At the sentencing hearing in this case, defense counsel reminded the
trial court that it should look to similar sentences from similar cases. (Sentencing Tr.
11-12). Counsel then reminded the court that, “recently there was a gentleman that
walked in, shot somebody with a shotgun, two people, killed them, and was
sentenced to a six-year deal.” (Sentencing Tr. 12). However, counsel continued,
“[o]bviously, that’s not the same set of facts here, but I think it’s important to
remember that similarly situated defendants in cases should be treated similarly.”
(Sentencing Tr. 12; Emphasis added).
      {¶27} Appellant’s counsel’s comment here is telling. He acknowledged that
the cases were factually distinguishable.      And there is nothing on the record
describing the facts of the other case or the prior record of the offender in that case
                                                                             -7-


so that we can compare them with this case.
       {¶28} Moreover, a ten-year sentence on an attempted murder conviction is
not dissimilar to the sentence of others convicted of attempted murder in Mahoning
County. See, State v. Shaw, 7th Dist. No. 12-MA-95, 2013-Ohio-5292; State v.
Armstrong, 7th Dist. No. 09-MA-204, 2011-Ohio-661.           And the trial court also
sentenced appellant’s co-defendant to the same ten-year sentences on his attempted
murder convictions.
       {¶29}   Thus, appellant did not demonstrate that his ten-year sentences for
attempted murder were inconsistent with or disproportionate to sentences of similar
offenders for similar crimes.
       {¶30} Accordingly, appellant’s second assignment of error is without merit.
       {¶31} For the reasons stated above, appellant’s sentence is hereby reversed
and the matter is remanded to the trial court for resentencing.

Vukovich, J., concurs.

DeGenaro, P.J., concurs.